Citation Nr: 1203763	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to May 5, 2010, and to a rating in excess of 10 percent for the disability from May 5, 2010.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability, to include as secondary to a neck disability, and if so, whether the claim should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability, to include as secondary to a neck disability, and if so, whether the claim should be granted.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1995.

This case is before the Board of Veterans' Appeals on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran was afforded a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

Subsequent to the March 2011 supplemental statement of the case, the Veteran submitted additional evidence directly to the Board and waived his right to have the evidence initially considered by the RO. 

The Board also notes that the Veteran submitted a claim for depression as secondary to service-connected degenerative disc disease.  However, a November 2011 rating decision contained in the Veteran's Virtual VA file denied service connection.  The Board notes that the Veteran's Virtual VA file is a highly secured electronic repository used to store and review every document involved in the claims process.  

While this Veteran's claims file consists of a paper record, VA is transitioning all claims to a Virtual VA file, and consequently, some of the Veteran's paper records are duplicated in his Virtual VA file.  The above-referenced rating decision is located in the Virtual VA file, but is not located in the paper claims file.  


FINDINGS OF FACT

1.  In June 2011, during his hearing and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he was withdrawing his appeal of entitlement to an increased rating for GERD.

2.  The RO originally denied service connection for a right and left shoulder condition in April 1996.  The Veteran did not timely appeal this decision.  

3.  The evidence received since the April 1996 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran has a left shoulder disability that is etiologically related to his active service.  

5.  The Veteran has a right shoulder disability that is etiologically related to his active service.  

6.  The Veteran has a cervical spine disability that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant on the issues of entitlement to an increased rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a left and right shoulder disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A left shoulder disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A right shoulder disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  A cervical spine disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.  In June 2011, the appellant withdrew his appeal of entitlement to an increased rating for GERD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Regarding the remaining claims, as a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


The claim to reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously received by agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material" evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an unappealed rating decision dated in April 1996, the RO denied service connection for a right and left shoulder condition.  The claim was denied because despite treatment for right and left shoulder complaints during service, there was no medical evidence demonstrating a permanent residual or chronic disability following service.  
The evidence added to the record since that decision relates to whether the Veteran has a bilateral shoulder disability related to his active service.  The Veteran submitted private treatment records showing complaints of shoulder pain as well as diagnoses of mild sclerosis of both the left and right shoulders.  The Veteran also submitted a medical opinion from his private neurologist attributing his shoulder disabilities to injuries sustained during active service.  Additionally the Veteran testified at his June 2011 hearing that he participated in parachute jump training, which put stress on his shoulders and neck, and that he had continued problems with his shoulders since his discharge from service.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  The prior denial was based on a finding that there was no medical evidence suggesting that the Veteran had any permanent residual or chronic disabilities related to in-service treatment of shoulder complaints.  The additional evidence such as the Veteran's testimony and the medical treatment records address that deficiency.  Therefore, it is new and material and reopening of the claims is in order.

The claims for service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his above-mentioned disabilities are related to his active service.  Specifically, he asserts that his current neck and shoulder disabilities are related to a fall down a flight of stairs as well as his training and service as a paratrooper.  The Veteran's DD-214 reveals that he received a parachutist's badge.  

Upon enlistment examination in 1975, the Veteran did not have any abnormalities of the neck or upper extremities.  Likewise, periodic examinations performed throughout his service did not note any abnormalities of the neck or shoulders.  However, service treatment records do confirm that the Veteran fell down a 50 foot flight of stairs in 1982, and was treated for injuries, primarily to the lower back.  Further, a May 1989 record indicates complaints of right shoulder pain, and a September 1989 x-ray of the left shoulder reveals mild resorption of distal left clavicle, with no evidence of fracture or dislocation.  A September 1989 report of medical history also shows complaints of left shoulder discomfort.  The Veteran's separation examination and report of medical history dated in July 1995 reveals complaints of left and right shoulder pain since 1991.

Post service treatment records reflect treatment for cervical spine and bilateral shoulder disabilities.  

A November 2005 record from a service department hospital shows complaints of right shoulder pain and reduced range of motion, as well as neck pain with radiation into the right hand.  A diagnosis of right cervical radiculopathy was provided.  

An October 2006 MRI of the cervical spine showed advanced degenerative changes throughout the cervical spine; foraminal stenoses worst at C3-4 and C5-6 on the right; mild spinal stenosis at C5-7; no focal disc protrusion or herniation seen.

A November 2007 x-ray performed after the Veteran complained of neck and right shoulder pain and tenderness to palpation shows a normal right shoulder with no evidence of fracture, dislocation, or other significant bony abnormality.  

The Veteran was afforded a VA examination in August 2006 at which time he complained of neck pain with radiation into the right hand.  The Veteran reported having jumped out of aircraft as an airborne person in the military but denied any specific injury to the neck.  He said he had been experiencing neck problems for the last one to one and a half years without any history of specific injury, and that he initially attributed the problems to having slept the wrong way.  However, he continued to notice the problems, accompanied pain and radiating to the shoulders along with tingling and numbness.  The examiner reviewed the August 2005 x-rays that showed rather marked discs at C5-6.  

After physical examination, the examiner provided a diagnosis of severe degenerative disc disease C5-6 with degenerative joint disease of the cervical spine.  There were some cervical radiculopathy symptoms but none at the present time.  The examiner stated he could not provide an opinion as to his neck problems/degenerative disc disease of the cervical spine being related to the service connected degenerative disc disease of the lumbosacral spine.  

An April 2010 record from the Hughston Clinic notes that the Veteran was an ex-Ranger who sustained at least a couple of injuries to his back and neck while in the military.  A neurologist had previously diagnosed him with occipital neuralgia and radiculopathy in the upper and lower extremities stemming from an MRI showing multiple foraminal stenosis stenotic lesions of the cervical and lumbar spines.  The Veteran reported having pain in the shoulders for many years, with the right shoulder having more pain than the left.  X-rays reviewed of the right shoulder showed mild sclerosis at the insertion site of the supraspinatus; the AC joint well maintained; the glenohumeral join well maintained; and no evidence of fracture or dislocation.  X-rays of the left shoulder were essentially the same.  An impression of bilateral shoulder pain was provided.  The physician opined that the Veteran had significant problems with the shoulders that were compounded by his neck disability.

An April 2010 MRI of the cervical spine showed an altered curvature of the cervical spine possibly due to muscle spasm; congenital cervical spinal stenosis; degenerative disc disease with mild disc bulges with associated spondylosis and uncinate spurring at all levels C2-3 to C7-T1; mild congenital cervical spinal stenosis with further compromise due to the spondylosis above; and bilateral foraminal stenosis throughout the cervical region, most prominent at C5-6 on the right.

A May 2011 letter from the Veteran's private neurologist H.K., MD, notes that it was well documented that while in the military, the Veteran fell 50 feet down a flight of stairs, as well as performed hundreds of parachute landings.  The neurologist opined that there was explicit evidence that the Veteran sustained injuries to the cervical spine.  Further, the neurologist concluded that it was at least as likely as not that his cervical spondylosis was a direct injury from military service.  The neurologist further explained that the degenerative changes noted were certainly in excess of what one would see in someone of the Veteran's age.  Thus, his military service, especially the parachute jumping and his 50-foot fall, were certainly causative factors in his current disability.

A June 2011 addendum from Dr. K emphasized that the Veteran had severe bilateral shoulder pain, for which he had been receiving suprascapular nerve blocks on a regular basis.  This pain was part of the documented shoulder injuries.  He opined that this bilateral shoulder pain was related to his military service.  

During his June 2011 hearing before the undersigned, the Veteran testified that he initially injured his neck in 1982 when he fell as he was coming down the air traffic control tower where he was working as an air traffic controller.  After the fall he went to sick call and was treated with pain pills.  He also reported he underwent parachute jump training, which put a lot of stress on his knees, shoulders, and neck.  He further testified that he sought treatment for neck pain within 2 years of his discharge from service, and first started receiving treatment through the VA in approximately 2000.  The Veteran also indicated that he received treatment from a private physician, Dr. K., who had reviewed his service treatment records and provided an opinion that his current neck and shoulder disabilities were related to his military service.  

In the Board's opinion, the evidence supportive of the Veteran's claims is at least in equipoise with that against the claims.  Service treatment records show that the Veteran fell down a flight of stairs during service, as well as complained of and sought treatment for right and left shoulder pain.  Post service treatment records reflect diagnoses cervical spondylosis, degenerative joint disease of the cervical spine, and right cervical radiculopathy.  Additionally, x-rays reviewed in the April 2010 record by a physician at the Hughston Clinic revealed mild sclerosis at the insertion site of the supraspinatus in both the right and left shoulders.  Further, there is a medical opinion linking the Veteran's cervical spine as well as his bilateral shoulder disabilities to his active service.  

Although, the August 2006 VA examiner stated that the Veteran's neck disability was less likely than not related to his service-connected low back disability, the examiner did not opine as to whether it was at least as likely as not that the Veteran's neck disability was directly related to his active service.  Moreover, the Veteran's private physicians opined that the Veteran's neck disability was directly related to his active service, particularly his history of a fall down a flight of stairs and his parachute training.  There are no opinions to the contrary of record.

Regarding the Veteran's bilateral shoulder disability, the Board notes that the Veteran was treated for bilateral shoulder complaints during service, as well as reported bilateral shoulder pain on his discharge from active service.  During his June 2011 hearing, the Veteran asserted that he had problems with his shoulders since his discharge from active service, and the record reveals that the Veteran did, in fact, file a claim for service connection for a bilateral shoulder disability shortly after discharge from service.  Moreover, the Veteran's private neurologist opined that his right and left shoulder disability was related to his active service, particularly his fall down the stairs and his parachute jump training.  Further, the physician at the Houston Clinic indicated that the Veteran's current shoulder disabilities were compounded by his neck disability.

Accordingly, the Veteran is entitled to service connection for his cervical spine and bilateral shoulder disabilities.  



ORDER


The appeal for entitlement to an initial compensable rating for GERD prior to May 5, 2010, and in excess of 10 percent for the disability from May 5, 2010, is dismissed.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left shoulder disability is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right shoulder disability is granted.

Service connection for a left shoulder disability is granted.



Service connection for a right shoulder disability is granted.

Service connection for a cervical spine disability is granted.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


